Citation Nr: 0423063	
Decision Date: 08/20/04    Archive Date: 08/24/04

DOCKET NO.  02-02 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a rating in excess of 50 percent for Post-
Traumatic Stress Disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from November 1942 to 
November 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The issue on appeal was originally before the Board in 
November 2003 and March 2004 when it was remanded for 
additional evidentiary development.  


FINDING OF FACT

The service-connected PTSD is manifested by intrusive 
memories of combat, sleep problems/nightmares, and 
depression., but is not productive of occupational and social 
deficiencies with deficiencies in most areas due to such 
symptoms as  suicidal ideation, obsessional rituals which 
interfere with routine activities, illogical, obscure or 
irrelevant speech, near-continuous panic or depression. 


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 50 percent for the veteran's service-connected PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including § 4.7 and Code 9411 (2003). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  

The record shows that the claimant has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to an increased rating for PTSD.  The 
discussions in the rating decision, statement of the case, 
supplemental statements of the case and correspondence from 
the RO have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, a letter dated in December 2003 
effectively furnished notice to the veteran of the types of 
evidence necessary to substantiate his claim as well as the 
types of evidence VA would assist him in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

While the Board recognizes that the VCAA notice to the 
veteran was subsequent to the rating decision which gave rise 
to this appeal, the Board finds no prejudice to the veteran.  
He was adequately furnished the type of notice required by 
VCAA and has had an opportunity to identify evidence and 
submit evidence.  Any error resulting from VCAA notice 
subsequent to the initial rating decision was harmless error.  
The RO's subsequent actions and notice to the veteran 
effectively cured any VCAA notice defect.  See Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. June 24, 2004).  The 
Board stresses that the veteran was repeatedly informed of 
the evidence necessary to substantiate his claim and has been 
afforded VA examinations in connection with his claim for the 
express purpose of ascertaining the level of disability 
associated with his service-connected PTSD.  The provisions 
of VCAA have been substantially complied with and no useful 
purpose would be served by delaying appellate review for 
further notice of VCAA.  

The Board also finds that all necessary assistance has been 
furnished to the veteran.  The claims file includes service 
medical records, VA medical records and correspondence from 
the veteran.  The veteran was furnished appropriate VA 
examinations in connection with his claim.  38 C.F.R. 
§ 3.159(c)(4).  

Criteria

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's PTSD is currently evaluated as 50 percent 
disabling under Diagnostic Code 9411.  A 50 percent rating is 
warranted where the disorder is manifested by occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

The next higher rating of 70 percent rating is warranted 
where the disorder is manifested by occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech that is 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

The highest available rating, 100 percent, is warranted where 
the disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.  38 
C.F.R. § 4.130, Diagnostic Code  9411.

Factual Background

The veteran's claim for an increased rating was received in 
July 2001.  All of his treatment for his mental disorder has 
been through VA.  

In August 2000, the veteran complained of intrusive memories 
of combat and insomnia due to nightmares of combat and 
anxiety provoking situations.  He avoided crowds.  

In October 2000, the veteran denied suicidal thoughts.  He 
complained of problems with sleep and increasing depression.  

GAF's of 50 were reported in October 2000, November 2000 and 
December 2000.  

The veteran tearful and withdrawn but he was not suicidal and 
there was no psychosis in January 2001.  The assessment was 
major depressive episode.  A GAF of 50 was assigned.  

In April 2001, the veteran complained of not sleeping well.  
He had bad memories of the war and was anxious.  He was not 
suicidal.  GAF was 55.  

On VA examination in September 2001, the veteran reported 
that he experienced recurrent intrusive thoughts and weekly 
nightmares concerned with traumatic events of World War II.  
He reported that he avoided thinking or talking about certain 
events.  He also reported a general loss of interest and 
participation in activities.  He reported he had persistent 
difficulty sleeping with frequent awakenings.  He reported 
ongoing irritability and some verbal outbursts.  He reported 
continued hypervigilance and prominent startle response.  He 
stated that he had crying spells, felt very tense, 
occasionally would hyperventilate and had homicidal and 
suicidal thoughts.  He had retired from work in 1986.  He was 
married to his second wife and he was close to his two 
children.  He had no activities or pursuits other than 
puttering around in the yard.  He had some friends but they 
didn't come over as much as they used to.  He admitted to 
suicidal ideation but denied attempts.  

Mental status evaluation revealed that that veteran's 
thoughts were organized, logical and coherent.  There were no 
delusions or hallucinations.   Hygiene appeared good and he 
denied active suicidal ideation.  He was oriented to person, 
place and time.  Memory and recall were quite good.  He did 
not display any obsessive or ritualistic behavior.  Speech 
patterns were normal.  The veteran did not describe any panic 
attacks.  He reported he was depressed.  The examiner opined 
that the veteran's symptoms were frequent and moderately 
severe.  The diagnosis was PTSD and depressive disorder not 
otherwise specified.  A GAF of 52 was assigned for moderate 
to severe symptoms.  

In December 2001, the veteran complained of depression and 
insomnia.  Mood was depressed.  He was not suicidal.  

A January 2002 VA clinical record indicates that a GAF of 70 
was assigned at that time.  The veteran got along well with 
everybody.  

In February 2002, the GAF was 60.  The veteran complained of 
nightmares and not sleeping well.  He was not suicidal.  

In March 2002, the veteran complained of nightmares and 
anxiety.  He was well oriented and organized.  Mood was 
anxious and somewhat depressed. He was not suicidal.  He 
admitted to memories of the war.  

In August 2002, it was noted that the veteran was "again 
getting depressed."  He was finding it hard to cope with 
failing health.  He was not suicidal.  A second record dated 
the same month indicates the veteran was depressed due to the 
death of a pet.  He was anxious and complaining of insomnia.  

On a March 2003 substantive appeal, the veteran indicated 
that he was entitled to an increased rating due to an 
inadequate examination in September 2001 and the fact that 
his wife had to sleep in a separate bedroom because of his 
nightmares.  The veteran also reported that he intrusive 
thoughts and anxiety attacks several times during the day.  
He alleged that his relationship with his wife was in turmoil 
and he was unable to establish effective relationships with 
his family, comrades and peers.  He wrote that he had 
suicidal and homicidal ideation.  He reported that he had 
mood swings and panic attacks. 

In April 2003, it was noted that the veteran's anxiety and 
depression were in good control.  The veteran was not 
sleeping well lately.  He also reported he was becoming 
forgetful.  Mental status evaluation revealed that the 
veteran was oriented but had memory defects.  He was not able 
to do a simple calculation but this may be due to his lack of 
education.  The impression was PTSD, depression and cognitive 
disorder, not otherwise specified.  A GAF of 50 was assigned.  

In December 2003, the veteran reported that his memory 
problems did not improve with a change in medication.  He 
reported that he was sleeping better and his depression was 
gone.  The nightmares of war were less.  Mental status 
evaluation revealed that the veteran was alert, calm, 
euthymic, oriented, neatly groomed.  The examiner was unable 
to detect a memory defect.  The impression was depression and 
PTSD.  A GAF of 60 was assigned.  

In January 2004, the veteran had no psychiatric complaints.  
His depression screen score was 0.  

On VA examination in February 2004, the veteran complained of 
nightmares and restless sleep at night, to the point where 
his wife had to sleep in a separate room.  He alleged that he 
had nightmares every night.  He indicated that he was nervous 
and shaking all the time.  He reported that he had some 
friends but did not leave the house to see them.  The friends 
would come by and visit.  He had decreased appetite and 
occasional double vision.  He has recurrent and intrusive 
distressing recollections.  His symptoms had increased due to 
the Iraq war.  He was irritable with his wife but got along 
well with his children, friends and the grocery clerk.  He 
reported a general loss of interest and continued startle 
response.  He described ongoing feelings of depression and 
anxiety.  He reported that he had homicidal and suicidal 
thoughts but the examiner was unable to elicit any at the 
time of the examination.  The examiner opined that the 
veteran was able to manage responsibilities for himself and 
his family role functions but his relationship with his wife 
was deteriorating.  

Mental status evaluation revealed that the veteran's thoughts 
were circumstantial and rambling.  He had to be redirected 
and he had difficult reaching his thought goals.  There were 
no delusions or hallucinations.  The ability to maintain 
personal hygiene and other basic activities of daily life 
were intact.  He was oriented to person, place and time.  
There was some memory impairment.  There were no obsessive or 
ritualistic behavior.  Speech was somewhat pressured.  The 
examiner noted that the veteran claimed he had panic attacks 
but the examiner was unable to elicit any specific symptoms.  
The veteran had impaired impulse control due to temper and 
irritability.  The Axis I diagnoses were PTSD and depressive 
disorder, not otherwise specified.  A GAF of 45 was assigned 
based on the fact that the veteran was more irritable with 
his wife, he was unable to work due to his age, and he had 
some social outlets but they were becoming more limited.  The 
examiner noted that the veteran had minimal social and 
interprepersonal relationships.  The examiner opined that the 
veteran's major depression was likely secondary to his PTSD.  

A February 1994 clinical record reveals the veteran 
complained of anxiety, bad dreams, multiple worries, 
insomnia, and dizziness.  Mental status evaluation revealed 
that the veteran was alert and well oriented and organized.  
He was anxious and his mood was depressed.  He was not 
psychotic.  He was worried about his condition, his family, 
an oncoming trip.  He admitted to memories of war but denied 
being suicidal or homicidal.  

Twice in March 2004 during mental health group meetings, it 
was noted that the veteran's mood was normal, his affect was 
appropriate and his thought processes were logical/organized.  
The veteran did not have any complaints.  

Analysis

It is clear from the record that the veteran's PTSD is 
productive of occupational and social impairment.  However, 
after reviewing the record the Board must conclude that the 
preponderance of the evidence is against a finding that the 
criteria for the next higher rating of 70 percent have been 
met. 

The veteran's PTSD disability is manifested primarily by 
intrusive memories of combat, sleep problems/nightmares, and 
depression.  Irritability was noted on several occasions, but 
this appeared to be limited to the veteran's wife as he 
reported he got along well with everybody else and the 
clinical records supported this.  There is also some evidence 
of memory problems, but this was attributed to the veteran's 
lack of education.  

The evidence of record does not indicate that the service-
connected PTSD is productive of obsessional rituals which 
interfere with routine activities, problems with spatial 
distortion, or problems with personal appearance/hygiene.  
There was also no evidence that the veteran had difficulty 
adapting to stressful circumstances.  He was unemployed, but 
this was due to his age.  He had retired in 1986.  

The veteran has alleged that he had difficulty maintaining 
effective relationships.  However, the evidence of record 
reveals that he maintains good relationships with his 
children, has some friends, and interacts well with his peers 
during his therapy.  

While the veteran has alleged that he had suicidal thoughts 
at the time of the September 2001 VA examination, it was 
noted on the report of the examination that the veteran 
denied active suicidal ideation.  In March 2003, the veteran 
reported that he had both suicidal and homicidal ideation.  
He also alleged the presence of this symptomalogy at the time 
of the February 2004 VA examination.  However, the examiner 
who conducted the February 2004 VA examination reported that 
he was unable to elicit such thoughts.  All the pertinent 
clinical records associated with the claims file indicate 
that the veteran consistently denied being suicidal and there 
were no notations as the presence of homicidal thoughts.  
Based on this, the Board finds the preponderance of the 
evidence demonstrates that the veteran does not have suicidal 
or homicidal ideation sufficient to warrant a rating in 
excess of 50 percent.  

The veteran has alleged that he experienced panic attacks.  
However, both the reports of the September 2001 and February 
2004 VA examinations indicate that the examiners were unable 
to elicit sufficient information to diagnosis the presence of 
panic attacks.  There is no evidence of record demonstrating 
that the veteran experienced near continuous panic.  

The evidence of record also demonstrates that the veteran 
experiences depression as a result of his service-connected 
disability.  The evidence does not demonstrate, however, that 
the depression is near continuous.  The clinical records 
evidence intermittent complaints of depression but also 
indicate at other times that the depression had lessened.  
The Board finds the preponderance of the evidence 
demonstrates that the veteran does not experience near 
constant depression.  The depression is intermittent.  

There is one notation in the claims files for the pertinent 
time period of the presence of impaired impulse control.  The 
examiner who conducted the February  2004 VA examination 
noted that the veteran had impaired impulse control due to 
his irritability.  However, there is no indication upon what 
this opinion was based.  The veteran reported that he was 
increasingly irritated with his spouse but there was no 
indication that this was unprovoked irritability and there is 
absolutely no evidence of record indicating that any 
irritability the veteran experienced was productive of 
periods of violence.  The Board finds the preponderance of 
the evidence demonstrates that the service-connected 
disability, while manifested by some impaired impulse 
control, does not rise anywhere near the level required to 
assign a 70 percent evaluation under Diagnostic Code 9411.  

The denial of a rating in excess of 50 percent is also 
supported by the GAF scores assigned.  The scores are 
predominantly in the 50's with a high of 70 in January 2002 
and a low of 45 in February 2004.  Although the GAF score 
does not fit neatly into the rating criteria, it is evidence, 
which the Court has noted the importance of in evaluating 
mental disorders.  See Carpenter v. Brown, 8 Vet.  App. 240 
(1995).  The GAF score is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC  
AND STATISTICAL MANUAL OF MENTAL DISORDERS 46-47 (4th ed. 
1994).  As noted above, GAF scores of 45 and 50 (which fall 
into the range of 41-50) are defined as "Serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Id.  A  GAF score of between 51 and 60 is 
defined as "Moderate  symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers)."  
Id.  The Board finds that the GAF scores of record establish 
that the veteran's post- traumatic stress disorder is no more 
than 50 percent disabling.

While a GAF score of 45 was assigned by the examiner who 
conducted the February 2004 VA examination, indicating 
serious symptoms, the Board also notes that the symptomalogy 
reported at the time of the examination, as discussed above, 
did not rise to a level of impairment to warrant a 70 percent 
evaluation.  The Board further notes that two months prior, 
clinical records included a GAF score of 60 and clinical 
records dated around the time of the February 2004 VA 
examination did not indicate that the veteran was 
significantly impaired due to his service-connected mental 
disability.  The Board finds the GAF score of 45 assigned at 
the time of the February 2004 VA examination does not warrant 
a rating in excess of 50 percent based an evaluation of all 
symptomatology displayed by the veteran at that time.  

The Board finds the overall symptomatology associated with 
the service-connected disability is already fully 
contemplated by the existing 50 percent rating.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski,  1 Vet. App. 49, 54-56 
(1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 


ORDER

Entitlement to a disability rating in excess of 50 percent 
for PTSD is not warranted.  The appeal is denied. 


	                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



